DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Election/Restrictions
Applicant’s election with traverse of Group  I, including claim(s) 1-9 in Application No. 17232964, filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that:
Applicant respectfully submits that the claimed subject matter of Groups I and III shares common features and is so closely related that a search for the subject matter of any one of Groups I and II  necessarily encompasses a search of the subject matter of the other one of Groups I and III such that Groups I and III should be examined together. 
This is not found persuasive for the following reasons:
.Inventions Ill and | are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case , oppose to using a transferring substrate the micro LEDs can be placed using a thermal process involving printing; the idea is to use a print head that uses an individually-addressable micro-fabricated resistive heater array, which locally delivers neat for transfer of single microLED devices.
Examiner, in order to establish reasons for insisting upon restriction after distinctness has been   demonstrated, must show by appropriate explanation that the following condition is held: there separate classification.  This shows that each distinct subject has attained recognition in the art as a separate subject for the inventive effort, hence also a separate field of search (See MPEP § 808.02 A).
Furthermore, the separate statutory classification of invention, and the different fields of search are indicia of an undue burden (See MPEP 808.02 and MPEP 803(B)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2018/0197461 A1) Lai, hereafter) in view of  Li et al. (US 202201727673 A1). 
Regarding claims 1 and 3, Lai discloses (Figure 1) a micro-light emitting diode (LED) display comprising: a backplane substrate (110); and a plurality of sub-pixels(SPR) provided on the backplane substrate , Lai discloses wherein the sub-pixels among the plurality of sub pixels a first micro-led(150). Lai fails to explicitly disclose wherein at least one sub-pixel from among the plurality of sub-pixels comprises: a second micro-LED different from the first micro-LED (claim 1); , wherein the plurality of sub-pixels respectively comprise micro-LEDs configured to emit a same light (claim 3).
Li discloses wherein (Figure 1A) the first sub-pixel 112 may include a plurality of micro LEDs. FIG. 1 schematically shows that the first sub-pixel 112 includes a micro LED 112A (which is also referred to as a first micro LED) and a micro LED 112B (which is also referred to as a second micro LED) with the same color of the micro LED 112A. However, the number of the micro LEDs in the first sub-pixel 112 is not limited thereto. In some embodiments, the plurality of micro LEDs may have a same size to facilitate a bonding process and circuit design.
  Therefore it would have been obvious before the effective filing date to modify the display of Lai wherein at least one sub-pixel from among the plurality of sub-pixels comprises: a first micro-LED; and a second micro-LED different from the first micro-LED; wherein the plurality of sub-pixels respectively comprise micro-LEDs configured to emit a same light in order to improve  light-emitting efficiency , reduce color shifting and provide for uniform brightness across the gamut.
Regarding claim 5, Lai discloses, (Figure 1) wherein each sub-pixel (SPR)of remaining sub-pixels from among the plurality of sub-pixel (SPR), other than the at least one sub-pixel, comprises one micro-LED(150).
Regarding claim 6,Lai fails to disclose wherein each sub-pixel of remaining sub-pixels from among the plurality of sub-pixels, other than the at least one sub-pixel, comprises a plurality of micro-LEDs respectively having a same shape.
Li discloses wherein (Figure 1A) the first sub-pixel 112 may include a plurality of micro LEDs. FIG. 1 schematically shows that the first sub-pixel 112 includes a micro LED 112A (which is also referred to as a first micro LED) and a micro LED 112B (which is also referred to as a second micro LED) with the same color of the micro LED 112A. However, the number of the micro LEDs in the first sub-pixel 112 is not limited thereto. In some embodiments, the plurality of micro LEDs may have a same size to facilitate a bonding process and circuit design.
  Therefore it would have been obvious before the effective filing date to modify the display of Lai wherein each sub-pixel of remaining sub-pixels from among the plurality of sub-pixels, other than the at least one sub-pixel, comprises a plurality of micro-LEDs respectively having a same shape to facilitate a bonding process and circuit design.
Regarding claim 7 , Lai discloses (Figure 1:150) wherein each sub-pixel (SPR) of remaining sub-pixels from among the plurality of sub-pixels, other than the at least one sub-pixel, comprises a micro-LED  (150)that has a shape that is the same or different from a shape of one of the first micro-LED (150). Lai does not explicitly disclose the second micro-LED.
Li discloses wherein (Figure 1A) the first sub-pixel 112 may include a plurality of micro LEDs. FIG. 1 schematically shows that the first sub-pixel 112 includes a micro LED 112A (which is also referred to as a first micro LED) and a micro LED 112B (which is also referred to as a second micro LED) with the same color of the micro LED 112A. However, the number of the micro LEDs in the first sub-pixel 112 is not limited thereto. In some embodiments, the plurality of micro LEDs may have a same size to facilitate a bonding process and circuit design.
  Therefore it would have been obvious before the effective filing date to modify the display of Lai wherein the second micro-LED in order in order to improve  light-emitting efficiency , reduce color shifting and provide for uniform brightness across the gamut.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2018/0197461 A1) Lai, hereafter) in view of  Li et al. (US 202201727673 A1) in view of Chen  et al. (US 2020/0388599A1) (Chen, hereafter).
Lai as modified by Li discloses the display above ( see rejection claim 1). Lai as modified by Li fail to explicitly disclose wherein among the plurality of sub-pixels, a first group of sub-pixels comprise micro-LEDs configured to emit a first light, a second group of sub-pixels comprise micro-LEDs configured to emit a second light, and a third group of sub-pixels comprise micro-LEDs configured to emit a third light, and wherein wavelengths of the first light, the second light, and the third light are different from one another.

    PNG
    media_image1.png
    389
    336
    media_image1.png
    Greyscale

Chen discloses (Figure 1 , reproduced above)  a display panel comprising a first substrate (10), a plurality of first color LEDs (12), a plurality of second color LEDs (14), a plurality of third color LEDs (16) and a shading layer (18) (π56); the first color LED (12), the second color LED( 14), and the third color LED (16) are Micro Light-emitting diode (Micro LED). The following examples are shown in case that the first color LED (12) emits red light, the second color LED (14) emits blue light, and the third color LED (16) emits green light and that the luminous efficiency is determined by their size (π57).
Therefore it would have been obvious before the effective filing date to modify the display of Lai wherein among the plurality of sub-pixels, a first group of sub-pixels comprise micro-LEDs configured to emit a first light, a second group of sub-pixels comprise micro-LEDs configured to emit a second light, and a third group of sub-pixels comprise micro-LEDs configured to emit a third light, and wherein wavelengths of the first light, the second light, and the third light are different from one another in order to display a full gamut whose luminous efficiency can be improved by carefully considering the size relationship between the wavelengths and the LEDS as taught by Chen.


Claims 2 and  8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2018/0197461 A1) Lai, hereafter) in view of  Li et al. (US 202201727673 A1) in view of Quang et al. (US 2021/0020613 A1).
Regarding claims 2,and  8-9, Lai as modified by Li discloses the display above ( see rejection claim 1). Lai as modified by Li fail to explicitly disclose herein the first micro-LED has a first size and a first shape and the second micro-LED has a second size and a second shape, and wherein the first size is different from the second size, the first shape is different than the second shape, or the first size and the first shape are different than the second size and the second shape, respectively; wherein the first micro-LED and the second micro-LED have a polygon shape or circular shape (claim 8 or 9).
Quang discloses  he first Micro LED may be a red Micro LED, the second Micro LED may be a green Micro LED, and the third Micro LED may be a blue Micro LED; a cross-sectional shape of a red Micro LED is rectangular, as shown in FIG. 2a; a cross-sectional shape of a green Micro LED is oval, as shown in FIG. 2b; and a cross-sectional shape of a blue Micro LED is diamond, as shown in FIG. 2c. In some possible implementations, the red Micro LED, the green Micro LED or the blue Micro LED may be designed into other cross-sectional shapes according to actual an requirement, and the other cross-sectional shapes include any one or more of following: square, circular and triangular, as long as the cross-sectional shapes of the three Micro LEDs are different.
  Therefore it would have been obvious before the effective filing date to modify the display of Lai herein the first micro-LED has a first size and a first shape and the second micro-LED has a second size and a second shape, and wherein the first size is different from the second size, the first shape is different than the second shape, or the first size and the first shape are different than the second size and the second shape, respectively; wherein the first micro-LED and the second micro-LED have a polygonal shape or circular shape that coincides with wavelength to enhance the light extraction efficiency of the device as disclosed by Quang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875